Citation Nr: 0736123	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-40 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye condition 
(keratitis).

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from July 1951 to January 
1974.

This matter is before the Board of Veterans' Appeals on an 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claims for service 
connection for an eye condition (keratitis), a back 
condition, hypertension, and a heart condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that service connection is warranted for 
an eye condition, to include keratitis, a back condition, 
hypertension, and a heart condition.  

The Board initially notes that this appeal was certified to 
the Board in February 2006.  In August and December 2006, 
subsequent to the most recent supplemental statement of the 
case in November 2005, the veteran submitted evidence in 
support of his claims without a waiver of review by the 
agency of original jurisdiction.  The submitted evidence 
includes a July 2006 letter from VA which indicates that the 
veteran was participating in the Agent Orange Registry.  This 
letter further states that the veteran was afforded a VA 
Agent Orange protocol examination in July 2006, with 
diagnoses that included hypertension.  

The report from the veteran's July 2006 VA Agent Orange 
protocol examination is not currently associated with the 
claims file.  On remand, an attempt should be made to obtain 
this evidence.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the submitted evidence includes private medical 
reports, dated in 2005 and 2006.  A statement from Dr. 
R.A.M., dated in April 2006, shows that he states that he has 
been treating the veteran for hypertension, and 
osteoarthritis/disc disease, since 1992, and that the veteran 
wears glasses.  However, the treatment reports from Dr. 
R.A.M. that are currently associated with the claims file are 
dated between 2001 and 2003.  On remand, an attempt should be 
made to obtain Dr. R.A.M.'s records dated prior to 2001, and 
subsequent to 2003.  

Finally, a supplemental statement of the case reflecting 
review of the new evidence has not been issued by the RO.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant. 38 
C.F.R. §§ 19.37, 20.1304 (2007).  In this case, the veteran 
did not submit a waiver of initial RO review with the 
additional evidence.  Given the foregoing, on remand, the RO 
must review the new evidence and, if the claim remains 
denied, include such evidence in a supplemental statement of 
the case.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the 
veteran's July 2006 VA Agent Orange 
protocol examination report.

2.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his eye, back, 
hypertension, and heart symptoms, since 
2003 that are not currently associated 
with the claims file, to include 
treatment reports from Dr. R.A.M. dated 
prior to 2001, and after 2003.  After 
securing any necessary releases, the RO 
should obtain these records of treatment.  

3.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



